DETAILED ACTION
This is an Office action based on application number 16/569,296 filed 12 September 2019, which claims priority to US Provisional Application number 62/732,392 filed 17 September 2018. Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13), the species wherein each of the plurality of etched cubic boron nitride particles is a monocrystalline cubic boron nitride particle, and the species wherein the boron nitride particles are coated with a layer of glass
Claims 5 and 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 January 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
In the instant case, the Specification, as filed, lists US Patent Nos. 2,941,241 and 2,941,248, which have not been submitted in an information disclosure statement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm (US Patent Application Publication No. US 2014/0090309 A1) (Dumm) in view of Heo et al. (KR 10-1812738 B1 with citations taken from the provided Derwent Abstract and machine translation) and Pakalapati et al. (US Patent Application Publication No. US 20100064594 A1) (Pakalapati).

Regarding instant claims 1-4 and 6-7, Dumm discloses chard particles used for abrasive grinding, honing, finishing polishing, and other applications, wherein said particles are specifically cubic boron nitride particles (CBN particles) having a roughened surface texture for enhanced performance in industrial applications (paragraph [0002]).
	Dumm further discloses that said CBN particles comprise intricate etch-pits on the surface of said particles (paragraph [0040]).
	Dumm further discloses that the size of the CBN particle ranges from 0.1 to about 500 microns (Claim 5); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Dumm further discloses that the depth of the pits ranges from about 5% to about 70% of the longest length of the particle (Claim 8); therefore, the scope of Dumm necessarily encompasses pits having a depth of from 5 nm (i.e., 5% of a particle having a size of 0.1 micron) to 350 micron (i.e., 70% of a particle having a size of 500 micron); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Dumm further discloses that the CBN particles are monocrystalline CBN particles (Claim 16). 
prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Dumm does not explicitly disclose CBN particles comprising grooves having a specific length, width, and depth. Dumm does not explicitly disclose the pits of the CBN particles having a specific width. Dumm does not explicitly disclose the specific toughness index of the boron nitride particles.
	However, Heo discloses cubic boron nitride (CBN) particles having fine grooves that are used as abrasives (paragraphs [0001-0004]). Heo teaches that such CBN particles having fine groove structures eliminate problems such as the reduction in tool life and uneven grinding due to the nonuniform fracture when such a tool is used (paragraph [0006]). Heo teaches that said grooves have an average diameter of width of 0.01 to 3% of the CBN particle size (paragraph [0008]), wherein said CBN particles have a particle size of 10 to 600 µm (paragraph [0026]). Therefore, the scope of Heo encompasses grooves having an average width or diameter within the range of 1 nm (i.e., 0.01% of a 10 µm particle) to 18 µm (i.e., 3% of a 600 µm).
	Further, Pakalapati discloses abrasive grains of cubic boron nitride having surface features each having a lateral length greater than about 0.1 micron (Claims 1 and 10), wherein the lateral length is the diameter of the smallest circle that completely 
Pakalapati’s disclosure is construed to teach that any surface structure on a CBN particle (e.g., the pits and grooves of Dumm and Heo) should also have a lateral length (i.e., longest dimension) of at least 0.1 micron; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior are before him or her, to include the grooves of Heo into the CBN particles of Dumm. The motivation for doing so would have been that the inclusion of such grooves eliminate problems such as the reduction in tool life and uneven grinding due to the nonuniform fracture. Further, it would have been obvious to produce such grooves having a depth as prescribed by the Dumm. The motivation for doing so would have been that such a depth is art recognized in the formation of surface features for a CBN abrasive particle.
Further, it would have been obvious to form both the pits and grooves such that the predominant size of the feature (e.g., the length of the groove or the width of the pit) to have a size of at least 0.1 micron. The motivation for doing so would have been to increase the retention strength of the CBN particles to a bond system into which said particles are incorporated.
	As to the claimed toughness index, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Heo and Pakalapati with Dumm to 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dumm in view of Heo and Pakalapati as applied to claim 1 above, and further in view of Zhang (US Patent Application Publication No. US 2016/0002515 A1) (Zhang).

Regarding instant claims 8-9, Dumm discloses that the CBN particles are incorporated into a vitrified bond system to form precision grinding, honing, and/or superfinishing systems, wherein the bonding material is glass frits (paragraph [0040]).

	However, Zhang discloses a superabrasive material comprising a core inclusive of cubic boron nitride and a glass coating evenly covering the outside of the core, wherein the  glass coating ranges from about 1 wt% to about 15 wt% of the  core (Claims 9 and 11); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Zhang teaches that there is an issue wherein CBN abrasives are easily pulled out of a grinding wheel during accelerated grinding, and that there exists a need to enhance the retention of the abrasive into the grinding wheel bond. Zhang teaches that such glass coated abrasives exhibit better retention in their bond systems (paragraph [0038]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of prior art before him or her, to coat the CBN particles of Dumm in view of Heo and Pakalapati with the amount of glass prescribed by Zhang. The motivation for doing so would have been to increase the retention of said CBN particles to vitreous bonding systems into which they are incorporated for various grinding applications.
	Therefore, it would have been obvious to combine Zhang with Dumm in view of Heo and Pakalapati to obtain the invention as specified by the instant claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/09/2022